           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA

 PEOPLE FOR THE ETHICAL                     )
 TREATMENT OF ANIMALS, INC.,                )
                                            )
                      Plaintiff,            )
                                            )
 -vs-                                       )      Case No. CIV-21-671-F
                                            )
 JEFFREY L. LOWE,                           )
                                            )
                      Defendant.            )


                                     ORDER
        On July 21, 2021, this action was transferred from the United States District
Court for the Southern District of Indiana, New Albany Division, to this district. It
appears from the record that the plaintiff, People for the Ethical Treatment of
Animals, Inc., is represented by Oklahoma City attorney, Heather Hintz, and also by
other attorneys who are not residents of, and do not maintain offices in, Oklahoma.
        If any of plaintiff’s attorneys other than Ms. Hintz wish to remain as counsel
in this matter, Ms. Hintz, in accordance with LCvR83.3(b) and LCvR83.2(g), must
file motions for admission pro hac vice on behalf of any such attorneys. After any
such attorneys are admitted pro hac vice, they shall be required to comply with
LCvR83.4, requiring the filing of an entry of appearance.
        Accordingly, Ms. Hintz is granted until July 26, 2021, to file any motions for
admission for pro hac vice and pay the required pro hac vice fees. Any of plaintiff’s
attorneys who are admitted pro hac vice must file their entries of appearance not
later than August 9, 2021. In order to do so, they must link their individual PACER
accounts to this court to request e-filing access (https://www.okwd.uscourts.gov/wp-
content/uploads/PDF_A-OKWD_Admitted_Attorneys_Electronic_Filing_Registration.pdf).

        If any of plaintiff’s attorneys are not admitted pro hac vice or do not file an
entry of appearance by August 9, 2021, said attorneys will be deemed withdrawn as
counsel for plaintiff.
        Dated this 14th day of July, 2021.




21-0671p002.docx




                                             2
